I respectfully dissent from the opinion of the majority of this court for these reasons:
In the case of Joseph Rousseau, the affidavit was very defective in that it shows on its face that said Joseph Rousseau did not appear and was not duly sworn by a notary who attached his jurat thereto.
The affidavit is also defective in that it does not show where if at any time this affidavit was executed.
It is my opinion that when the law says that a notification shall be accompanied by a declaration under oath, it means that the taking of an oath that is well understood, and such an oath that if the party should falsify, he shall be convicted of perjury. In this case, Mr. Rousseau was not sworn and did not take an oath, and to say that he agreed to the signing of his name on a blanket line, his taking an oath is travesty of law.
As to the other fourteen cases, namely, the case of "Homer Champagne et al.," I am of the opinion that they did not declare in their notification their candidacy for any office known in the state of Louisiana. I am treating their notification and give as an example the following: "I hereby declare that it is my intention to become a candidate for Police Jury of the Parish of St. Martin." It is my opinion that this declaration of intention was not complete, and it is not up to the committee of the parish of St. Martin or any other committee to determine from outside sources the intention of the applicant.
I do agree, however, that, as stated in the case of Langridge v. Dauenhauer, 120 La. 450, 45 So. 387, that we should encourage candidates for nomination for public office, but these candidates must properly notify the several committees for the respective offices they seek, and must clearly state their intention to become such candidates.
In these cases, the evidence is replete to the effect that they are not bona fide candidates, but they are merely dummy candidates, which the law prohibits.
I fully agree with the lower court in its reasons for judgment in both cases and see no reason why we should disturb them.